    Case 6:18-cv-02210-JR               Document 32    Filed 06/15/21     Page 1 of 2




Laurie B. Mapes
lauriemapes2002@yahoo.com
PO Box 1241
Scappoose, OR 97056
(503) 543-2900

Luke Moen-Johnson
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                       UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON

THOMAS LEE TAYLOR,
                                                      Civil No. 6: 18-cv-02210-JR
                   Plaintiff,
                                                      ORDER APPROVING
       vs.                                            ATTORNEY FEES PURSUANT TO
                                                      42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                          Defendant.


       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff's Motion is hereby granted in the sum of $13,395.25 in attorney fees, out of which

Plaintiffs attorney will refund to Plaintiff any Equal Access to Justice ("EAJA") fees

ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            l
      Case 6:18-cv-02210-JR        Document 32        Filed 06/15/21     Page 2 of 2




received by counsel, awarded in the amount of$12,258.98, for a net §406(b) cost to Plaintiff

herein of$1,136.27 as full settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Any

past-due benefits withheld by the Defendant in anticipation of an order under 42 U.S.C.

§406(b), shall be payable to Plaintiffs counsel, Drew L. Johnson, P.C., less an administrative

assessment pursuant to 42 U.S.C. §406(d), and mailed to their office at 1700 Valley River

Drive, Eugene, OR 97401, consistent with this order. There are no other costs.

       IT IS SO ORDERED this day of June lf__, 2021




                                                    · 'ffif'Jmlge/Magistrate Judge




PRESENTED BY:

By:    Isl LUKE MOEN-JOHNSON
       Luke Moen-Johnson, OSB #185632
       Of Drew L. Johnson, P.C.
       Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                              2
